Citation Nr: 1727129	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include squamous cell carcinoma (skin cancer).

2.  Entitlement to service connection for a respiratory disorder, to include nasopharyngeal cancer and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to August 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for nasopharyngeal and skin cancers.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

In November 2015, the Board remanded the case for further development.  The matter has now been returned for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the skin disorder claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veterans favor, the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed nasopharyngeal cancer as a result of his active service.

2.  Resolving doubt in the Veterans favor, the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed recurrent aspiration pneumonitis/fibrosis secondary to his nasopharyngeal cancer.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for nasopharyngeal cancer are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a grant of service connection for recurrent aspiration pneumonitis/fibrosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes the Veteran has been diagnosed with current respiratory-related disorders, to include nasopharyngeal cancer and recurrent aspiration pneumonitis/fibrosis on VA examinations conducted in 2016.  However, there was no indication of any such chronic disabilities in his service treatment records.  In fact, he did not indicate any recurrent respiratory-related problems on an August 1967 Report of Medical History completed in conjunction with his discharge examination.  His nose, sinuses, mouth and throat, and lungs were all clinically evaluated as normal on the discharge examination itself.  Further, the first competent medical evidence of the claimed disabilities appears to be years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Veteran has indicated that he developed respiratory problems due to in-service exposure to herbicide agents/Agent Orange while on active duty in Vietnam.  As the record confirms he active service in the Republic of Vietnam, he is presumed to have been exposed to herbicide agents therein.  See 38 U.S.C.A. § 1116.  Further, 38 C.F.R. §§ 3.307, 3.309(e) provide that service connection may be established on a presumptive basis for certain conditions when a veteran has such exposure.  

The Board acknowledges that the Veteran's diagnosed nasopharyngeal cancer and recurrent aspiration pneumonitis/fibrosis are not among the conditions associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, Courts have held this does not preclude the Veteran from establishing service connection secondary to herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167  (1999).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicide agents) does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Further, even though VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, the Court has indicated that for individual opinions regarding claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009)

In this case, a January 2016 VA examiner expressed a competent medical opinion relating the etiology of the Veteran's nasopharyngeal cancer to his presumed in-service exposure to herbicide agents.  VA examiners are presumed qualified to render competent medical opinion(s), and the Board finds no reason to doubt the qualifications of the January 2016 VA examiner.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

It is also acknowledged that in February 2016, another VA examiner initially opined that the Veteran did not have lung cancer.  The examiner added that "[t]he majority of head and neck as well as lung cancers are caused by cigarette smoking.  The evidence that agent orange causes these cancer[s] is negligible and is much less probable.  The Veteran's respiratory disorder, fibrosis with recurrent aspiration, is less than 50 percent likelihood incurred in or otherwise the result of the Veteran's active service to includ[e] his presumed exposure to herbicides.  There is no plausible connection between chloracne and recurrent aspiration pneumonitis/fibrosis."  Additionally, the examiner found that "[i]t is at least as likely as not that his pulmonary fibrosis from recurrent aspiration was caused by the recurrent aspiration and pneumonitis caused by radiation therapy the Veteran received for his throat cancer."  

Given the conflicting medical evidence of record, the Board finds that both positive and negative evidence is of record; thus, the evidence is in equipoise.  In this regard, the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed nasopharyngeal cancer as a result of his active service.  Therefore, service connection is warranted.

With respect to the Veteran's recurrent aspiration pneumonitis/fibrosis, as previously noted, the February 2016 VA examiner expressed an opinion against this disability being directly related to active service to include the presumed exposure to herbicide agents therein.  Nevertheless, that examiner also expressed an opinion that it was caused by the radiation treatment the Veteran had received for his throat cancer (i.e., the nasopharyngeal cancer).  The Board finds no reason to doubt the qualifications of this VA examiner to provide a competent medical opinion; the examiner was familiar with the Veteran's medical history from review of his claims folder; the opinion was not expressed in speculative or equivocal language, and is consistent with the documented medical history; and no competent medical opinion is of record which explicitly refutes the February 2016 VA examiner's opinion on this matter.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed recurrent aspiration pneumonitis/fibrosis secondary to his nasopharyngeal cancer for which the Board has determined service connection is warranted.  Consequently, service connection is warranted for the recurrent aspiration pneumonitis/fibrosis pursuant to the provisions of 38 C.F.R. § 3.310.


ORDER

Service connection for nasopharyngeal cancer is granted.

Service connection for recurrent aspirational pneumonitis/fibrosis is granted.


REMAND

In November 2015, the Board, in pertinent part, remanded the skin disorder claim to accord the Veteran a medical examination to clarify whether his current disorder was a condition presumptively associated with exposure to herbicide agents.  Additionally, the examiner was to express an opinion as to whether any current disability was directly related to service, to include his presumed in-service exposure to herbicide agents.  Further, if it was determined the skin disorder was not directly related to service, the examiner was to express an opinion as to whether it was caused or aggravated by the chemotherapy and/or other treatment the Veteran has received for his service-connected prostate cancer.  

The record reflects the Veteran subsequently underwent a VA examination in January 2016, with a supplemental opinion/addendum in July 2016.  In pertinent, this evidence reflects the Veteran's skin disorder is not one of the conditions presumptively associated with exposure to herbicide agents; and the examiner opined it was not directly related to service to include the presumed exposure to herbicide agents therein.  Moreover, the examiner opined that the current skin disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  Nevertheless, the issue of secondary aggravation was not explicitly addressed.  Without such an opinion, this examination is not adequate for resolution of this case.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand is required to obtain clarification on the matter of secondary aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Moreover, as service connection has been established for nasopharyngeal cancer and recurrent aspirational pneumonitis/fibrosis by this decision, the examiner should also address whether the skin disorder is secondary to these disabilities to include the radiation treatment received for the nasopharyngeal cancer.

Inasmuch as a remand is otherwise required in this case, any additional medical treatment records regarding the Veteran's skin disorder should be obtained, particularly any outstanding VA medical records.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  
Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his skin disorder since June 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the January 2016 VA examiner for review and clarification of the opinions expressed in this case.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not any current skin disorder was caused by the now service-connected nasopharyngeal cancer and/or recurrent aspirational pneumonitis/fibrosis, to include the radiation and other treatment received for these disabilities.

The examiner should also express an opinion as to whether it is at least as likely as not any current skin disorder was aggravated by the service-connected disabilities, to include the chemotherapy, radiation and other treatment the Veteran has received for his service-connected prostate and/or nasopharyngeal cancers.  By aggravation, the Board means a permanent increase in severity that is beyond its natural progression.

A complete rational for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If the original examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


